Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2016

                                     No. 04-15-00805-CR

                                  Edward James DWYER Jr.,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B14568
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
      Before the Court is the State’s motion for a 45-day extension of time to file a brief.

       It is ORDERED the motion is GRANTED IN PART. The State is granted a 30-day
extension of time, and must file the brief on or before October 9, 2016. FURTHER
REQUESTS FOR EXTENSIONS OF TIME ARE DISFAVORED.



                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court